Citation Nr: 1760002	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served in the Alabama National Guard, and had active duty from August 1987 to November 1987, and from February 2003 and April 2004.  He is a recipient of the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's GERD manifested during active military service.


CONCLUSION OF LAW

The criteria for service connection for GERD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017). 

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's GERD was incurred during service.  Although there is evidence against the claim (i.e., medical records from Dr. L.S), the lay statements from the Veteran and other individuals, along with contemporaneous medical evidence, indicate that the Veteran chronic cough during active service was an early manifestation of GERD.  

The Veteran's service treatment records indicate that he complained of a chronic cough after returning from an overseas deployment in 2004.  A July 2004 Report of Medical History indicates that the Veteran stated that he experienced a cough at night when lying down.  He denied any gastrointestinal symptoms.  An August 2004 pulmonary function test was normal.  

An October 2004 VA treatment record indicates that the Veteran reported that he had been told that his chronic cough might be related to acid reflux.  It was noted that he was on a proton pump inhibitor with minimal improvement.  A diagnosis of GERD was given.  In November 2004, he complained of experiencing a cough mostly at night and at times during the day after eating.  In February 2005, he complained of heartburn at times and possible GERD was noted.  In May 2005, he stated that his chronic cough symptoms were slowing improving.  He was instructed to elevate his head in bed for GERD symptoms.  

A February 2010 private treatment record from Dr. L.S. indicates that the Veteran's cough was believed to be related to ACE inhibitors.  It was noted that once his Lisinopril and Lasix were discontinued, his stopped coughing.

A May 2016 VA treatment record indicates that the Veteran's GERD was still bothering him almost daily and causing a chronic cough.

In October 2017, the Veteran testified that his chronic cough began during service while he was in Iraq and Kuwait.  His wife also stated that he returned from deployment with a chronic cough.  In a written statement, she also noted that his coughing symptoms improved when he took Pantoprazole every day but would return if he did not take his medication.  The Veteran also submitted Internet research indicating that some people can experience GERD without heartburn and may have additional symptoms, such as a chronic cough.

The Board notes that the Veteran has had complaints of chronic cough since service and that these symptoms have been attributed to a variety conditions, including GERD.  The Board notes that Dr. L.S. attributed the Veteran's cough to ACE inhibitors; however, the evidence does not indicate that he was taking this medication when he first began complaining of a chronic cough in 2004.  Notably, in response to his initial complaints, he was given acid reflux medication and was diagnosed with GERD shortly thereafter.  He complained of coughing primarily at night and was instructed to raise the level of his head to control GERD symptoms.  

On this record, the Board finds the lay statements along with the medical evidence indicate that the Veteran's GERD at least as likely as not manifested during active military service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for GERD is warranted.  See Gilbert, 1 Vet.App. at 55. 



ORDER

Service connection for GERD is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


